Citation Nr: 1123581	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  For the period prior to October 16, 1007, entitlement to an evaluation in excess of 10 percent disabling for a cervical strain with degenerative changes and severe foraminal narrowing, anterolisthesis at C2 and C3, foraminal stenosis, cervical spine stenosis, and myofascial trapezius strain (cervical spine disability).

2.  For the period beginning on October 16, 1007, entitlement to an evaluation in excess of 20 percent disabling for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin that granted an increased rating of 10 percent disabling for the Veteran's cervical spine disability effective May 4, 2006.  

The Board notes that a subsequent September 2008 RO decision granted a higher, 20 percent rating for the Veteran's cervical spine disability, effective October 16, 2007 (the date of the Veteran's Form 9 appeal).  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's cervical spine disability is currently assigned a 10 percent rating prior to October 16, 2007, and a 20 percent rating thereafter, under Diagnostic Code 5237.  The Veteran seeks increased ratings.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

The Board notes that the Veteran was provided with VA examinations relating to his cervical spine disability in September 2006, August 2007, and July 2008.  The Board notes that in addition to limitation of motion, the VA examination reports also reflect that the Veteran has been diagnosed with a trapezius muscle strain that is apparently related to his cervical spine disability.  Specifically, the September 2006 VA examination report reflects that the Veteran complained of pain radiating from his cervical spine to his left trapezius muscle, tenderness over the left trapezius muscle, and a diagnosis of a chronic cervical strain with mild degenerative changes and myofascial strain of the left trapezius muscle was recorded.  The August 2007 VA examination report reflects that the examiner noted that since the last September 2006 examination, private treatment records reflected that the Veteran had complained of neck pain radiating into his trapezius muscles bilaterally, as well as numbness in the suprascapular region.  See Private Treatment Records, October 2006 and January 2007.  The July 2008 VA examination report reflects that the Veteran complained of pain in his trapezius muscles, and an impression including myofascial trapezius strain was recorded.  The Board acknowledges that the RO recharacterized the Veteran's service-connected cervical spine disability as including a "myofascial trapezius strain" in its September 2008 rating decision in which it granted a higher, 20 percent rating effective October 16, 2007.  The Board finds, however, that because none of the above three VA examination reports address any limitation of motion caused by the myofascial trapezius strain, it is not entirely clear whether the Veteran would be entitled to an overall higher rating if limitation of motion of the myofascial trapezius were assigned a separate rating.  Based thereon, a remand is necessary so that another VA examination may be performed so that any limitation of motion of the myofascial trapezius that is related to the Veteran's service-connected cervical spine disability may be properly rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).

Similarly, the Board notes that the August 2007 VA examination report as well as certain private treatment records indicate that the Veteran may have neurological symptomatology that may be entitled to a separate rating.  Specifically, October 2006 and January 2007 private treatment records reflect that while the Veteran denied any numbness or tingling in his arms, he did report that his neck pain radiated into his trapezius muscle and the occipital region with associated numbness.  The August 2007 VA examination report reflects that the examiner opined that the Veteran's complaints of numbness into the occipital region (and possibly through the trapezius muscle) were "consistent with his cervical injury" and "all part of his cervical strain."  The Board notes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any objective neurological abnormalities associated with a service-connected spine disability.  See 38 C.F.R. § 4.71(a) (Diagnostic Codes 5235 to 5243).  Because there is evidence tending to indicate that the Veteran may have neurological symptomatology resulting from his cervical spine disability, while the Board acknowledges that the RO separately adjudicated and denied service connection for "numbness" (citing the August 2007 VA examination report) in an October 2007 rating decision, the Board nevertheless finds, in short, that a remand is necessary for another VA examination to address the nature and severity of any neurological symptoms of the Veteran's cervical spine disability.

As a final matter, the Board acknowledges that the Veteran also asserted in his December 2006 notice of disagreement that he was experiencing severe headaches as a result of his cervical strain disability.  Based thereon, the Board acknowledges that the RO separately adjudicated and denied service connection for headaches (as secondary to his cervical spine disability) in the October 2007 rating decision.  At the same time, however, the Board notes that in evaluating the Veteran's cervical spine disability, the October 2006 and January 2007 private treatment records reflect that the Veteran reported experiencing pain in the occipital region.  The August 2007 VA examination report reflects that the Veteran complained of pain radiating from his neck into the occipital region and headaches, and the Board acknowledges a notation by the VA examiner that the Veteran's complaints of occipital pain were "all part of his cervical strain."  The July 2008 VA examination report reflects that the Veteran reported experiencing headaches on his forehead and the occipital region, although the Veteran also reported that they "have always been there."  In light of all of the above, the Board finds that clarification is necessary as to the nature and etiology of the Veteran's reported occipital region pain and his reported headaches, including their relationship to the Veteran's cervical spine disability and to each other.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should provide as follows:

(a) List the range of motion of the Veteran's cervical spine in all pertinent directions;

(b) List the range of motion of the Veteran's arms, and also please address any other limitation of motion relating to the Veteran's trapezius strain;

(c) Please address the nature and severity of any neurological symptomatology associated with the Veteran's cervical spine disability (please note the Veteran's complaints of numbness extending from his neck to his occipital area and to his trapezius).  If such disability is found, the examiner should identify the exact nerves that are affected and describe the severity of disability, including any paralysis, that is found.

(d) Please address the nature and severity (including the frequency) of any headaches experienced by the Veteran.  Please explain the relationship, if any, between any diagnosed headaches and complaints of pain in the occipital region.  Also, please explain the relationship between any headaches and the Veteran's cervical spine disability, as well as between his complaints of occipital pain and his cervical spine disability.

(e)  Please discuss how the Veteran's cervical spine disability impacts his daily activities of living and employment.

(f)  Please address whether his cervical spine exhibits weakened movement, excess fatigability, incoordination, or pain on use (to the extent possible, please note the degree of additional range of motion loss due to these symptoms).

(g)  Please address whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time (to the extent possible, please note in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



